Citation Nr: 1048497	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  00-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from March 1981 to January 
1985.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 1997 rating decision in which the RO denied service 
connection for a neck condition on the basis that there was no 
medical evidence showing that the Veteran had a current neck 
condition.  Within the appeal period, the Veteran submitted a 
statement in which he identified four private healthcare 
providers who had treated him for his neck condition.  As such, 
that rating decision did not become final.  See Muehl v. West, 13 
Vet. App. 159 (1999).

After receipt of private treatment records, in a January 1999 
rating decision, the RO found that the claim for service 
connection for degenerative disc disease (DDD), C5 through C7, 
remained denied.  In September 1999, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in December 1999.  A supplemental SOC (SSOC) was issued in March 
2000.  In the March 2000 SSOC, the RO stated that the Veteran had 
been notified of the January 1999 rating decision by letter dated 
February 9, 1999.  The RO pointed out that the normal appeal 
period passed on February 9, 2000; however, as additional 
evidence was received in November 1999, an SSOC was being issued 
to consider that evidence.  The RO went on to state that the 
Veteran would have to submit an appeal within 60 days.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in May 2000, within 60 days of 
issuance of the March 2000 SSOC.

In a March 2001 decision, the Board denied service connection for 
a neck disability.  The Veteran, in turn, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2003 single-judge Order, the Court 
determined that, because VA failed to satisfy its section 5103(a) 
duty-to-notify requirements, the March 2001 Board decision would 
be vacated and remanded for further proceedings consistent with 
the Order.

The Secretary appealed the Court's decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  In 
an April 2004 Order, the Federal Circuit vacated the Court's June 
2003 Order, and remanded the matter to the Court for further 
proceedings consistent with the Federal Circuit's decision in 
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).

In a July 2004 order, the Court again vacated the Board's March 
2001 decision denying service connection for a neck disability, 
noting that VA failed to comply with notification requirements.  
In regard to prejudicial error, the Court noted that "because the 
appellant has not had the opportunity to benefit from and react 
to the notices that the Secretary was and is obligated to 
provide, any conclusion by the Court that the appellant is not 
prejudiced would be pure speculation."  See July 2004 Order, at 
4.  Judgment was entered by the Court in August 2004.

In March 2008, the Federal Circuit summarily affirmed the Court's 
judgment and returned the case to the Board.  In February 2009, 
the Board remanded the Veteran's claim to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further action.  
After completing the requested development, the AMC continued the 
denial of the claim (as reflected in a November 2009 SSOC) and 
returned the matter on appeal to the Board for further 
consideration.

In February 2010, the Board again denied service connection for a 
neck disability.  The Veteran appealed the February 2010 Board 
decision to the Court.  In August 2010, the Court granted a joint 
motion for remand filed by representatives for both parties, 
vacating the Board's decision, and remanding the claim to the 
Board for further proceedings consistent with the joint motion. 

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in September 2010, the 
Veteran granted a power-of-attorney in favor of Robert V. 
Chisholm, a private attorney, with regard to the claim on appeal.  
The Veteran's current attorney has submitted written argument on 
his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

In light of points raised in joint motion, and the Board's review 
of the claims file, further RO action on the claim on appeal is 
warranted, even though such will, regrettably, further delay an 
appellate decision on the matter on appeal.  

The Board notes that the report of a June 2000 VA examination in 
connection with the instant claim reflects the only medical nexus 
opinion evidence of record, based on a review of the claims file.  
The June 2000 VA examiner opined that he could not say with any 
degree of certainty that the Veteran's current cervical spine 
condition was related to an in-service motor vehicle accident in 
1982, based on the fact that there were no abnormalities 
initially or for the next two years while the Veteran was in the 
service, and also on the fact that radiculopathy symptomatology 
did not surface until 1996.  However, as noted in the joint 
motion of the parties, during VA examination in 1987, the Veteran 
complained of generalized aching in his neck and occasional 
numbness in the small finger of his right hand, and the examiner 
assessed cervical strain; the June 2000 VA examiner did not 
address the February 1987 examination report.

It thus appears that the June 2000 VA examiner's opinion may have 
been based, in pertinent part, on an inaccurate factual premise, 
and is, thus, inadequate.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (an opinion based on an inaccurate factual 
premise has no probative value).  

The Board also points out that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Because the record does not contain an 
adequate medical opinion to resolve the claim on appeal, the 
Board finds that additional corrective action to obtain the 
required medical opinion is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to any scheduled examination, without good cause, may result in 
denial of the claim (as the claim for service connection will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2010).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.

The Board notes, in particular, that the Veteran's service 
treatment records indicate that, following his April 1982 motor 
vehicle accident, he was admitted to Champlain Valley Physician's 
Hospital in Plattsburgh, New York.  In a November 2010 letter, 
the Veteran's attorney requested that the RO be instructed to 
request such records of treatment from Champlain Valley 
Physician's Hospital, as they were not part of the claims file 
and did not appear to have ever been requested.  Thus, in giving 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, the RO should 
specifically request that the Veteran provide sufficient 
information and authorization to enable it to obtain records of 
treatment from Champlain Valley Physician's Hospital in 
Plattsburgh, New York, relating to his April 1982 motor vehicle 
accident.   The RO's letter to the Veteran should also explain 
that he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period). 

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the Veteran and his 
attorney a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  Specifically, the RO should 
request that the Veteran provide 
sufficient information and authorization 
to enable it to obtain records of 
treatment from Champlain Valley 
Physician's Hospital in Plattsburgh, New 
York, relating to his April 1982 motor 
vehicle accident.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current neck disability/ies.  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is otherwise medically related to 
service.  

In rendering the requested opinion, the 
physician should specifically consider and 
discuss all pertinent evidence, to include 
that related to the Veteran's April 1982 in-
service motor vehicle accident, as well as 
the February 1987 VA examination report 
showing complaints of generalized aching in 
the neck and occasional numbness in the small 
finger of the right hand, and an assessment 
of cervical strain.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.   

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.



The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

